         Case 6:04-cr-06082-FPG Document 155 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     04-CR-6082L
                       v.


MICHAEL WALKER,

                              Defendant.
________________________________________________



       Defendant Michael Walker has filed several motions over the past year or so; some have

been resolved by other judges on the Court, but two remain pending before this Court. Defendant’s

motion (Dkt. #114), filed pro se, for a reduction of sentence based on Section 404 of the First Step

Act, effective December 21, 2018. The Government responded and opposed that motion (Dkt.

#128). Also pending is defendant’s pro se motion (Dkt. #129) in part objecting to materials

submitted by the Probation Office and moving once again for a reduction of sentence under the

First Step Act. The Government responded and objected to that motion as well (Dkt. #136).

       Both motions (Dkt. #114 and #129) are denied.

       Defendant’s present incarceration, 51 months, results from a sentence for violations of

supervised release. Defendant’s original sentence imposed August 9, 2004 was eventually reduced

to time served in 2011 (Dkt. #55). As such, the defendant is entitled to no further reduction under

the First Step Act or otherwise. Defendant’s several violations of supervised release culminated

in the 51-month sentence he is now serving.
         Case 6:04-cr-06082-FPG Document 155 Filed 10/14/20 Page 2 of 2




       Defendant is not entitled to any further reduction. As pointed out in the Government’s

Responses (Dkt. #128, #136), sentences imposed for violations of supervised release are not

“covered offenses” and therefore provide no basis for relief or reduction under the First Step Act.

       I have considered defendant’s other contentions and arguments and find that none of them

have merit.



                                         CONCLUSION

       Defendant Michael Walker’s motions (Dkt. #114, #129) for a reduction of sentence

pursuant to Section 404 of the First Step Act are in all respects denied.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       October 14, 2020.




                                                 2
